Citation Nr: 1403389	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportioned share of the Veteran's non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty June 1974 to November 1976.  The appellant is his former girlfriend and the mother of his two minor children.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Virtual VA claims file contains an Appeal Hearing Options form reflecting that a videoconference hearing was requested.  Although the Appeal Hearing Options form is labeled in the Virtual VA claims file as having been received in December 2011, which is prior to the issuance of the Statement of the Case in May 2012, a blank copy of this form was clearly sent along with the Statement of the Case, which was mailed to both the Veteran and the appellant.  The Board notes that the Virtual VA claims file contains several pieces of evidence which are mislabeled and/or out of chronological order.  In any event, according to a letter to the Veteran, found in the Virtual VA claims file under the label "Supplemental Statement of the Case" dated August 21, 2012 (this letter is the third page of the document labeled "Supplemental Statement of the Case"), the Veteran was notified that the appellant requested a Board hearing.

There is no indication in the record that a Board hearing was held or that the hearing request has been withdrawn.  

In view of the foregoing, and to ensure full compliance with due process requirements, this case must be remanded so that a videoconference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2013).

Because the appellant's requested Board hearing is being arranged in a contested claims case, there are still other special procedural regulations for the Agency of Original Jurisdiction (AOJ) to follow, on remand.  Under 38 C.F.R. § 20.713 (hearings in simultaneously contested claims):  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument. The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the appellant to be scheduled for a videoconference hearing at the local Regional Office.  In accordance with 38 C.F.R. § 20.713 (2013), the appellant, as well as the Veteran and his representative, should be notified of the hearing date.  Each party and any representatives should be afforded the opportunity to present evidence and argument at the hearing.  The case should then be processed in accordance with established appellate practices, particularly those pertaining to contested claims, found at 38 C.F.R. §§ 19.100-19.102 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

